DETAILED ACTION
1.	This action is in response to the claims filed December 04, 2018. Claims 1-22 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 and 21 objected to because of the following informalities: 
Replace the following limitation “a group of operations which implemented by the reference inference engine” with “a group of operations which are implemented by the reference inference engine”
   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 11 and 14 recites the limitation "conform a first/second set of levels for the first/second trained model to the first/second set of levels of the reference inference engine". There is improper antecedent basis for “the first/second set of levels of the reference inference engine.” Accordingly claim 4, 7, 11, and 14 are rejected. 
Regarding claim 4/11, the limitation “conform a first set of levels for the first trained model to the first set of levels” is interpreted as “conform a first set of levels for the first trained model to a first set of levels” wherein the first set of levels for the first trained model is a different set of levels than the first set of levels of the reference inference engine.
Regarding claim 7/14, the limitation “conform a second set of levels for the second trained model to the a second set of levels” is interpreted as “conform a second set of levels for the second trained model to a second set of levels” wherein the second set of levels for the second trained model is a different set of levels than the second set of levels of the reference inference engine.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-22 rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. The rejections of multiple claims are lumped together because the related claims do not present additional limitations that affect the 101 rejection. For this reason claim 1 and 8 are rejected under the same rational. Further, claim 2, 5, 9, and 12 are rejected as a whole as well. This same treatment is given to the following claim groups: [3, 6, 10 and 13] as well as [4, 7, 11 and 14], [15, 19], [16, 20], [17, 21], [18, 22].
 
Regarding Claim 1/8
Step 1 Analysis: Claim 1/8 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer apparatus each of the following limitations:
define a profile for a reference inference engine
the profile identifying a group of operations
define one or more levels
the one or more levels identifying

Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “Storing” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP
2106.05(f). “a neural network unit” only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
“a neural network unit” generally links the judicial exceptions to the field of Neural Networks. The claim is not patent eligible.

Regarding Claim 2/5/9/12
Step 1 Analysis: The rejection of Claim 1/8 is incorporated, therefore Claim 2/5/9/12 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
apply a training set to a neural network to create a first trained model
As the rejection of claim 1/8 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception in not integrated into a practical application. In particular,
“apply” and “create” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). The limitation does not specify that through the action of training a neural network a first trained model is created. Under BRI, the neural network is already trained and applying a training set to the neural network does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “apply” and “create” generally links the judicial exceptions to neural networks. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1/8.

Regarding Claim 3/6/10/13
Step 1 Analysis: The rejection of Claim 2/5/9/12 is incorporated, therefore Claim 3/6/10/13 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
conform operations to the profile
operations executed by the first trained model
As the rejection of claim 1/8 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception in not integrated into a practical application. In particular,
“conform operations” and “execute operations” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “conform operations” and “execute operations” generally links the judicial exceptions to neural networks. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1/8.

Regarding Claim 4/7/11/14
Step 1 Analysis: The rejection of Claim 3/6/10/13 is incorporated, therefore Claim 4/7/11/14 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
conform a first set of levels to the first set of levels
As the rejection of claim 1/8 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception in not integrated into a practical application. In particular,
“conform a first set of levels” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “conform a first set of levels” generally links the judicial exceptions to neural networks inference. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 1/8.

Regarding Claim 15/19  
Step 1 Analysis: Claim 15/19 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer apparatus each of the following limitations:
receive a file
receive a test data set
conform an inference engine to the reference inference engine
apply the inference engine to the data set
processes a workload or compute operations
As drafted, is a machine that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses receiving (mental processes) and conforming, applying and inference engine to a data set, processing and computing (mathematical calculations). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “receive”, “conform”, 
2106.05(f). Further, conforming is understood to mean preparing a data structure for processing, which is analogous to a computer computation. “Inference engine” and “neural network” only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, using features related to neural network processing and “a neural network unit” generally links the judicial exceptions to the field of Neural Networks. The claim is not patent eligible.

Regarding Claim 16/20
Step 1 Analysis: The rejection of Claim 15/19 is incorporated, therefore Claim 16/20 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
apply the reference inference engine to the data set
confirm that an output of the inference engine matches an output
As the rejection of claim 15/19 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception in not integrated into a practical application. In particular,
“apply inference engine to the data set” and “confirm that an output matches” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). The limitation does not specify that through the action of training a neural network a first trained model is created. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “apply inference engine to the data set” and “confirm that an output matches” generally links the judicial exceptions to neural networks. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 15/19.

Regarding Claim 17/21
Step 1 Analysis: The rejection of Claim 15/19 is incorporated, therefore Claim 17/21 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
conform one or more operations executed by the inference engine to a profile
As the rejection of claim 15/19 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception in not integrated into a practical application. In particular,

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “conform operations” and “execute by the inference engine” generally links the judicial exceptions to neural networks. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 15/19.

Regarding Claim 18/22
Step 1 Analysis: The rejection of Claim 15/19 is incorporated, therefore Claim 18/22 is directed to a computer system apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
conform one or more levels to one or more levels
As the rejection of claim 15/19 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception in not integrated into a practical application. In particular,
“conform a set of levels” Only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “conform a set of levels” generally links the judicial exceptions to neural networks inference. The claim does not provide and inventive concept for the reason provided here and as set forth in the rejection of claim 15/19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kooi Chi Ooi et al. US Document ID US 20190050715 A1, hereinafter Ooi.


Regarding claim 1
Ooi teaches, An apparatus, comprising: a memory; and a neural network unit comprising a processor (Abstract “Methods, apparatus, systems, and articles of manufacture are disclosed to improve data training of a machine learning model using a field-programmable gate array [consisting of a memory]…the one or more computation modules [processor] training first neural networks [neural network unit]") define a profile for a reference inference engine, the profile identifying a group of operations which may be implemented by the reference inference engine; ( ¶0020 “the FPGA [reference inference engine] may obtain data collected…from the computation module…the FPGA may obtain parameters (e.g., neural network parameters) [profile of operations] associated with the first neural network”…¶0042 “the FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) of the first neural network 212 based on the parameters” Examiner notes that the IR corresponds to a profile definition for neural network operations corresponding to the first neural network) define one or more levels for the reference inference engine, the one or more levels identifying a bit depth of operation for the reference inference engine; (¶0043 “In some examples, the model optimizer [ which creates the model definition ] performs the fusion and pruning before quantizing the network weights [definition of bit depth] of the neural networks” Examiner notes that the model optimizer sends instructions or a definition to the FPGA or reference inference engine. Quantizing weights refers to defining the bit depth of weights further characterizing the operation of the neural network to be inferred) and store the profile and the one or more levels for the reference inference engine in a computer readable memory. (¶0020 “the FPGA determines updated parameters for the first neural network that reduce and/or otherwise eliminate the error” Examiner notes that the output of the inference engine further characterizes the profile of the updated neural network. ¶0048 “The FPGA 208 transmits updated parameters…to the network configurator 218…the neural networks…means to configure, modify, and/or otherwise update the neural networks…based on parameters received, processed, and mapped by the network configurator” ¶0054 “network configurator 218 is/are hereby expressly defined to include a non-transitory computer readable storage device or storage disk such as a memory”)

Regarding claim 2
Ooi teaches the system of claim 1.
Further Ooi teaches, the neural network unit to: apply a training set to a neural network to create a first trained model. (¶0019 “The computation module at the third operation 108 may train the first neural network using the improvement strategies assembled at the first operation 102, the data collected at the second operation [training set]” Examiner notes that the action of training a neural network produces a subsequent trained model.)

Regarding claim 3
Ooi teaches the system of claim 2.
Further Ooi teaches, conform one or more operations executed by the first trained model to the profile of the reference inference engine. (¶0020 “the FPGA [reference inference engine] may obtain data collected…from the computation module…the FPGA may obtain parameters (e.g., neural network parameters) associated with the first neural network”…¶0042 “FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [profile] of the first neural network [first trained model]” Examiner notes that the optimizer that generates a IR corresponds to conforming operations of the first trained model to the profile of the reference inference engine.)
Regarding claim 4
Ooi teaches the system of claim 3.
Further Ooi teaches, the neural network unit to: conform a first set of levels for the first trained model to the first set of levels of the reference inference engine. (¶0043 “In some examples, the model optimizer performs the fusion and pruning before quantizing the network weights of the neural networks”…¶0042 “FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [set of levels] of the first neural network [first trained model]” Examiner notes that the optimizer that generates a IR corresponds to conforming levels of the first trained model to the levels of the reference inference engine. The first set of levels of the first trained model corresponds to the present weight bit depth, the optimizer produces a corresponding conformation of levels in the IR)
Regarding claim 5
Ooi teaches the system of claim 2.
Further Ooi teaches, apply a training set to a neural network to create a second trained model, different from the first trained model.( ¶0029 “FIG. 2 include a first example neural network 212, a second example neural network 214, and a third example neural network 216. The neural networks 212, 214, 216 are personalized neural networks” Examiner notes, as shown in figure two the system can consist of multiple computation modules each module with a unique neural network to train as well as distinct data. ¶0024 “For example, the first computation module 202 may be a tablet (e.g., a tablet with a stylus) used to capture text or written data (e.g., handwritten data, mark-ups, notes, etc.) from a first student. In other examples, the second computation module 204 may be a laptop with an integrated camera used to capture graphical/visual data from a second student”) (¶0019 “The computation module at the third operation 108 may train the first neural network using the improvement strategies assembled at the first operation 102, the data collected at the second operation [training set]” Examiner notes that the action of training a neural network produces a subsequent trained model.)

Regarding claim 6
Ooi teaches the system of claim 5.
Further Ooi teaches, conform one or more operations executed by the second trained model to the profile of the reference inference engine. (For explanation of use on a second trained model see rejection of claim 5… ¶0020 “the FPGA [reference inference engine] may obtain data collected…from the computation module…the FPGA may obtain parameters (e.g., neural network parameters) associated with the first neural network”…¶0042 “FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [profile] of the first neural network [first trained model]” Examiner notes that the optimizer that generates a IR corresponds to conforming operations of the first trained model to the profile of the reference inference engine.)

Regarding claim 7
Ooi teaches the system of claim 6.
Further Ooi teaches, conform a second set of levels for the second trained model to the a second set of levels of the reference inference engine (For explanation of use on a second trained model see rejection of claim 5… ¶0043 “In some examples, the model optimizer performs the fusion and pruning before quantizing the network weights of the neural networks”…¶0042 “FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [set of levels] of the first neural network [first trained model]” Examiner notes that the optimizer that generates a IR corresponds to conforming levels of the first trained model to the levels of the reference inference engine. The first set of levels of the first trained model corresponds to the present weight bit depth, the optimizer produces a corresponding conformation of levels in the IR)

Regarding claim 8-14
	Ooi teaches, and a graphics processing device comprising a graphics processing compute block to process a workload including graphics or compute operations; (¶0014 Certain machine learning workloads are better suited for particular types of hardware… a graphics processing unit (GPU)…¶0092
For example, the processor 812 can be implemented by one or more…GPUs… In this example, the processor 812 implements the collection engine 209, the neural networks 212, 214, 216, and the network configurator 218” Examiner notes that each element of the system [collection engine, network configurator, ect.] consists of its own memory in order to perform computations. When implemented on a GPU these elements correspond to compute blocks each processing a compute operation workload. Further, one of ordinary skill in the art would know that GPUs are routinely used in distributed neural network compute engines for job/workload based operations) A data processing system comprising: a general purpose processor; a memory; and a neural network unit comprising a processor (Abstract “Methods, apparatus, systems, and articles of manufacture are disclosed to improve data training of a machine learning model using a field-programmable gate array [consisting of a memory]…the one or more computation modules [processor/general purpose processor] training first neural networks [neural network unit]")
	The remaining limitations of claims 8-14 are addressed in the rejection of claims 1-7.

Regarding claim 15
Ooi teaches, An apparatus, comprising: a memory; and a neural network unit comprising a processor (Abstract “Methods, apparatus, systems, and articles of manufacture are disclosed to improve data training of a machine learning model using a field-programmable gate array [consisting of a memory]…the one or more computation modules [processor/general purpose processor] training first neural networks [neural network unit]") receive an interchange file comprising a representation of a trained model and inference engine data which characterizes a reference inference engine; (¶0042 “The FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [interchange file] of the first neural network 212 based on the parameters” ¶0043 “optimizes inference for the FPGA 208 with an emphasis on footprint reduction (e.g., a reduction in resources of the FPGA 208” Examiner notes that the model optimizer generates the IR based on the trained model. It is also optimized in order to reduce the utilized resources on the FPGA. Therefore, the intermediate representation formulation by the model optimizer uses the state of the reference inference to create the IR) receive a test data set for the trained model; conform an inference engine to the reference inference engine; and apply the inference engine to the data set. (¶0042 “For example, the FPGA 208 may use the inference engine to test the first neural network 212 in the IR format with data… may detect classification errors when processing the data” Examiner notes that the IR format is based on the reference inference engine, which is responsible for creating the trained model in part. The testing is done via processing the data) 

Regarding claim 16
Ooi teaches the method of claim 15.
Further Ooi teaches, the neural network unit to: apply the reference inference engine to the data set; and confirm that an output of the inference engine matches an output of the reference inference engine. (¶0042 “For example, the FPGA 208 may use the inference engine to test the first neural network 212 in the IR format with data… may detect classification errors when processing the data” Examiner notes that the output of the reference inference engine corresponds to the inference output on previous iterations making up the validation data set. The output of the current iteration corresponds to the output of the inference engine. The detection of classification errors corresponds to confirmation of the matching output)

Regarding claim 17
Ooi teaches the method of claim 15.
Further Ooi teaches, the neural network unit to: conform one or more operations executed by the inference engine to a profile identifying a group of operations which implemented by the reference inference engine. ( ¶0020 “the FPGA [inference engine] may obtain data collected…from the computation module…the FPGA may obtain parameters (e.g., neural network parameters) associated with the first neural network”…¶0042 “FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [profile/operations] of the first neural network [Reference inference engine]” Examiner notes that the state of the first trained model corresponds to the state of the reference inference engine. Because updates to the first trained model are based on inferences performed by the reference inference engine. The inference engine thus corresponds to the next inference by the reference inference engine)

Regarding claim 18
Ooi teaches the method of claim 15.
Further Ooi teaches, the neural network unit to: conform one or more levels identifying a bit depth of operation for the inference engine to one or more levels for the reference inference engine. ( ¶0043 “In some examples, the model optimizer performs the fusion and pruning before quantizing the network weights of the neural networks”…¶0042 “FPGA 208 may run a model optimizer to generate an optimized Intermediate Representation (IR) [set of levels] of the first neural network [first trained model]” Examiner notes that the optimizer that generates a IR corresponds to conforming levels of the reference inference engine to the levels of the inference engine. The first set of levels of the reference inference engine corresponds to the present weight bit depth, the optimizer produces a corresponding conformation of levels in the IR. As stated previously, the reference inference engine corresponds to past inferences of the present inference engine)

Regarding claim 19-22
	Ooi teaches, and a graphics processing device comprising a graphics processing compute block to process a workload including graphics or compute operations; (¶0014 Certain machine learning workloads are better suited for particular types of hardware… a graphics processing unit (GPU)…¶0092
For example, the processor 812 can be implemented by one or more…GPUs… In this example, the processor 812 implements the collection engine 209, the neural networks 212, 214, 216, and the network configurator 218” Examiner notes that each element of the system [collection engine, network configurator, ect.] consists of its own memory in order to perform computations. When implemented on a GPU these elements correspond to compute blocks each processing a compute operation workload. Further, one of ordinary skill in the art would know that GPUs are routinely used in distributed neural network compute engines for job/workload based operations) A data processing system comprising: a general purpose processor; a memory; and a neural network unit (Abstract “Methods, apparatus, systems, and articles of manufacture are disclosed to improve data training of a machine learning model using a field-programmable gate array [consisting of a memory]…the one or more computation modules [processor/general purpose processor] training first neural networks [neural network unit]")
	The remaining limitations of claims 19-22 are addressed in the rejection of claims 15-18.
Prior Art
For other relevant prior art see PTO 892.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 5:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              


/ERIC NILSSON/          Primary Examiner, Art Unit 2122